Citation Nr: 0006062	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-23 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  The record also indicates that the veteran 
served in the Texas National Guard from April 1977 to April 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

The Board notes that the appellant was in receipt of a VA 
death pension from December 1995 to December 1996.  It was 
then terminated as the appellant's countable income exceeded 
VA's maximum allowable amount.  In April 1998, the RO 
received the appellant's request for reinstatement of such 
pension, in which she stated that her income had changed for 
the worse.  To date, the RO has taken no action on the 
appellant's claim as to this issue.  Accordingly, it is 
referred to the RO for further development, as warranted.


FINDINGS OF FACT

1.  The record shows that the veteran died on November [redacted], 
1995, at the age of 50, due to the immediate cause of 
anteroseptal myocardial infarction, with severe coronary 
arteriosclerosis and generalized passive congestion as 
underlying causes of death.

2.  Prior to the veteran's death, service connection had not 
been established for any disease or disorder, although the 
veteran was in receipt of a nonservice-connected disability 
pension.

3.  No competent medical evidence has been presented linking 
the veteran's death from anteroseptal myocardial infarction, 
with severe arteriosclerosis and generalized passive 
congestion, to his service and events therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1999).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the three elements of a well 
grounded claim for service connection are: 1) evidence of a 
current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence; 
and 3) a nexus, or link, between the service related disease 
or injury and the current disability, as provided by 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, service connection may be presumed where a 
chronic disease, including arteriosclerosis and hypertension, 
manifests itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  Service connection may also be presumed for those 
diseases associated with exposure to certain herbicide 
agents, which manifest themselves within the period 
prescribed (if any) at any time after service.  38 U.S.C.A. 
§ 1116(a)(1)(B) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  Neither anteroseptal 
myocardial infarction, nor coronary arteriosclerosis, nor 
generalized passive congestion, nor hypertension, nor any 
psychosis is included in this list of diseases.  Id.

II.  Factual Background

The veteran's death certificate lists as the immediate cause 
of death anteroseptal myocardial infarction.  Underlying 
causes listed were severe coronary arteriosclerosis and 
generalized passive congestion.  No other significant 
conditions, which contributed to death but did not result in 
the underlying cause of death, were listed.

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of hypertension, 
arteriosclerosis, and any psychosis.  The records are also 
negative for any indication of exposure to Agent Orange.  
Upon separation examination (conducted in June 1970), no 
pertinent abnormalities were reported or clinically noted, 
and the veteran's blood pressure reading was 128/76.  The 
veteran's service records from the Texas National Guard 
pertain primarily to the veteran's body fat content and do 
not contain any pertinent diagnoses or indicate that the 
veteran was receiving treatment for hypertension, 
arteriosclerosis, or for any psychosis.

The veteran's private medical records from Dr. R. (dated from 
October 1990 to September 1991) are silent as to any 
discussion of the veteran's service (including exposure to 
Agent Orange) and his service medical history, as to any 
disease or disorder.  These records do not reflect diagnoses 
of hypertension, arteriosclerosis, or of any psychosis.  
Rather, they document treatment for chronic obstructive 
pulmonary disease, diabetes mellitus, and hyperlipidemia.

The veteran's VA treatment records (dated from September 1991 
to June 1995) indicate that the veteran was a nonservice-
connected Vietnam veteran, who had smoked for more than 20 
years.  These records pertain primarily to treatment received 
by the veteran for diabetes mellitus with hypertension, 
elevated cholesterol, degenerative joint disease of the 
thoracic and lumbar spine, hyperlipidemia, and peripheral 
vascular disease of the left leg.  There is no discussion of 
the veteran's service (including exposure to Agent Orange) 
and his service medical history, as to any disease or 
disorder, including those for which treatment is documented.

III.  Analysis

The Board recognizes the appellant's contentions that she is 
entitled to service connection for the cause of her husband's 
(the veteran's) death.  Specifically, the Board acknowledges 
that the appellant believes that the veteran's death was 
caused by either exposure to Agent Orange, by hypertension, 
or because of an anxiety or psychiatric disorder, for which 
he should have been service-connected.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the appellant's claim must be 
denied, as it is not well grounded.

In this instance, the recorded immediate cause of the 
veteran's death was anteroseptal myocardial infarction.  The 
recorded underlying causes were severe coronary 
arteriosclerosis and generalized passive congestion.  No 
other significant conditions, which contributed to the 
veteran's death, were noted.  During his lifetime, the 
veteran was not service-connected for any disability.  
Indeed, the RO had denied entitlement to service connection 
for diabetes, hypertension, an eyesight condition, a sleep 
disorder, skin rashes, breathing problems, low back pain, and 
for weakness and pain in body joints in an August 1994 rating 
decision; the RO granted the veteran a nonservice-connected 
disability pension.  Moreover, none of the post-service 
medical evidence of record offers any opinions relating 
either the veteran's immediate or underlying causes of death 
to his service, and nothing in the record indicates that the 
veteran was diagnosed with either arteriosclerosis or 
hypertension within one year of his separation from service.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  Here, there simply is no competent medical 
evidence of record relating any of the veteran's claimed 
disorders to his service and events therein, including 
exposure to Agent Orange, hypertension, and any psychosis.  
Such competent medical evidence is needed for a well grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  See Caluza v. Brown, supra.

Further, as to the appellant's assertion that an anxiety 
disorder or psychosis caused the veteran's death, the Board 
stresses that the clinical evidence of record does not even 
contain a diagnosis of any type of psychosis.  As to the 
veteran's claimed exposure to Agent Orange and the 
development of any related disorder that the appellant 
believes caused the veteran's death, the Board notes the 
recent Court decision, in which it was stated that neither 
the statutory not the regulatory presumption of exposure to 
Agent Orange will satisfy the incurrence element of the 
Caluza well grounded claim test where the veteran had not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 
Vet. App. 164 (1999).  As discussed above, neither 
anteroseptal myocardial infarction, nor coronary 
arteriosclerosis, nor generalized passive congestion, nor 
hypertension, nor any psychosis is included in this list of 
diseases.  See 38 C.F.R. § 3.309(e).

In effect, the appellant has proffered only her assertions 
that the veteran's death was caused by a disorder for which 
he should have been service-connected.  In this regard, 
nothing in the record indicates that she is competent to 
provide a medical opinion as to diagnosis and causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical diagnosis and causation, 
competent medical evidence is required.  See Grottveit v. 
Brown.

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's cause of death and events in 
service (including exposure to Agent Orange), the appellant 
has not presented a well grounded claim of entitlement to 
service connection for the cause of the veteran's death.  See 
Caluza v. Brown, supra; see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Also, as the appellant's claim is not 
well grounded, VA is under no duty to assist her in further 
development of her claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).

Additionally, the Board finds that the appellant has not 
provided any indication of the existence of additional 
evidence which would make her claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO obtained private medical 
records from Dr. R., which the appellant contended were 
relevant to adjudication of her claim.  They were duplicates 
of those already of record, and as discussed above, were not 
probative of the issue of entitlement to service connection.  
As to private medical records from Dr. C., which the 
appellant also contended were relevant to adjudication of her 
claim, the RO was subsequently informed that Dr. C. had 
destroyed all of his records when he retired from practice.

With respect to the veteran's service records from the Texas 
National Guard, the Board acknowledges the possibility that 
the veteran's claims file is incomplete in this aspect, but 
the RO attempted three times to obtain additional records 
from the National Personnel Records Center (NPRC) but was 
informed by NPRC that no additional records were available.  
Cf Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The RO was 
advised to contact the Adjutant General's Office in Texas, 
which it did.  The RO then incorporated the documents 
received from the Adjutant General's Office into the 
veteran's claims file.  The Adjutant General's Office did not 
indicate that the veteran's records were incomplete.  The 
Board notes that it has considered these documents in its 
determinations.

The Board has disposed of this claim on a ground different 
than that of the RO, as allowed by law.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. Brown, 4 Vet. 
App. 382 (1993).  As such, the Board has considered whether 
the appellant was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the supplemental statement 
of the case (dated in November 1999), the Board finds that 
the appellant has been adequately informed of the evidence 
required in this case and afforded an opportunity to respond.  
Further, by addressing the appellant's claim on the merits, 
the RO provided the appellant's claim greater consideration 
than warranted under the circumstances.  As such, the 
appellant is not prejudiced by the Board's more limited 
consideration.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

